In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*********************
WAYNE TURNER,            *
                         *                           No. 12-331V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: April 4, 2014
                         *
SECRETARY OF HEALTH      *                           Stipulation; Trivalent Influenza
AND HUMAN SERVICES,      *                           Vaccine; brachial plexopathy,
                         *                           brachial neuritis
             Respondent. *
*********************

Elizabeth Muldowney, Rawls, McNeils & Mitchell, Richmond, VA, for Petitioner;
Vincent Matanoski, U.S. Department of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On April 1, 2014, respondent filed a joint stipulation concerning the petition
for compensation filed by Wayne Turner on May 25, 2012. In his petition, Mr.
Turner alleges that he suffered from a brachial plexopathy or brachial neuritis as a
result of receiving the trivalent influenza vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on
October 27, 2010, and that he experienced the residual effects of this injury for
more than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages on his behalf as a result of his condition.

       Respondent denies that the influenza immunization caused petitioner to
suffer from brachial neuritis, brachial plexopathy, or any other injury or his current
condition, and denies that petitioner experienced the residual effects of his injury
for more than six months.

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $47,500.00 in the form of a check payable to petitioner,
        Wayne Turner. This amount represents compensation for all damages
        that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 12-331V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
Case 1:12-vv-00331-UNJ Document 37 Filed 04/01/14 Page 1 of 5
Case 1:12-vv-00331-UNJ Document 37 Filed 04/01/14 Page 2 of 5
Case 1:12-vv-00331-UNJ Document 37 Filed 04/01/14 Page 3 of 5
Case 1:12-vv-00331-UNJ Document 37 Filed 04/01/14 Page 4 of 5
Case 1:12-vv-00331-UNJ Document 37 Filed 04/01/14 Page 5 of 5